EXHIBIT 10.1

SIGMATRON INTERNATIONAL, INC.

2013 EMPLOYEE BONUS PLAN

 

1. PURPOSE. The purpose of the 2013 Employee Bonus Plan of SigmaTron
International, Inc., a Delaware Corporation (the “Company”) is to align
stockholder and employee objectives, motivate employees, and increase
stockholder value.

 

2. DEFINITIONS. Capitalized terms shall have the meanings ascribed in this
Section 2 or as otherwise defined in this Plan:

 

  a. “Award Year” shall mean the Company’s fiscal year to which bonuses under
this Plan relate.

 

  b. “Board” shall mean the Board of Directors of the Company.

 

  c. “CEO” shall mean the Chief Executive Officer of the Company.

 

  d. “CFO” shall mean the Chief Financial Officer of the Company.

 

  e. “Committee” shall mean the Compensation Committee of the Company.

 

  f. “Executive Officer” shall mean any employee designated by the Company as an
executive officer pursuant to the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder.

 

  g. “GAAP” shall mean U.S. Generally Accepted Accounting Principles.

 

  h. “Pre-Tax Income” shall mean income, as determined by GAAP, prior to
deduction of the Bonus Pool (as hereinafter defined) and income taxes, and if
applicable, after the deduction of any bonus pool of a future officer bonus plan
adopted by the Company relating to an applicable Award Year and adjustments
approved by the Board as described herein.

 

  i. “Officer” shall mean any full-time Company employee with a corporate
ranking of Vice-President or higher who is not designated as an Executive
Officer.

 

  j. “Participant” shall mean any U.S. payroll employee, Officer, or Executive
Officer, except for employees under a collective bargaining agreement, who are
not covered by this Plan.

 

  k. “Plan” shall mean this 2013 Employee Bonus Plan.

 

3. ADMINISTRATION. The Board shall have the power to adopt, modify and revoke
such rules for the administration, interpretation and application of the Plan as
are consistent therewith. Except as otherwise directed herein, the Board shall
administer and interpret the Plan in accordance with its provisions.

 

4. TIMING AND ELIGIBILITY REQUIREMENTS FOR BONUS PAYOUTS.

 

  a. Bonuses pursuant to this Plan shall be determined at the end of the Award
Year and paid as soon as practicable after the Bonus Pool is calculated and
awards under the Plan are approved.



--------------------------------------------------------------------------------

  b. To be eligible for a bonus pursuant to this Plan, each Participant must be
on the Company’s payroll on the last day of the Award Year, absent special
circumstances approved by the Board.

 

5. BONUS POOL; DETERMINATION AND CALCULATION OF BONUS AWARDS.

 

  a. The aggregate bonus pool fund from which bonuses shall be awarded under
this Plan (“Bonus Pool”) shall be calculated as a percentage of Pre-Tax Income
pursuant to a graduated scale as further stated in Exhibit A attached hereto and
incorporated herein.

 

  b. The Committee, in its sole discretion, may recommend to the Board for its
approval adjustments to the calculation of Pre-Tax Income.

 

  c. As soon as reasonably practicable after approval of the Plan, and during
the first quarter of each fiscal year thereafter, the CEO shall identify and
submit to the Committee for its recommendation to the Board Award Year target
objectives for each Executive Officer (“Target Objectives”). The CEO’s Target
Objectives shall be identified by mutual agreement of the Committee and CEO
which the Committee shall then recommend to the Board for approval. The bonus
amount awarded to an Executive Officer shall be based, in part and at the sole
discretion of the Board, after receiving the recommendation of the Committee, on
such Executive Officer achieving his/her Target Objectives during the Award
Year.

 

  d. During any Award Year, the CEO may recommend to the Committee, the
Committee may recommend to the Board and the Board may approve changes to the
Target Objectives.

 

  e. As soon as reasonably practicable after the Bonus Pool is calculated, the
CEO shall recommend and submit to the Committee for its recommendation to the
Board a percentage or dollar allocation of the Bonus Pool for: (1) each
Executive Officer and Officer, individually; and (2) all other Participants, in
the aggregate.

 

  f. Awards shall be granted and paid to the Participants only upon satisfaction
of the following condition:

 

  i. At the end of the Award Year, the Company is in compliance with all
covenants under its primary credit facility (currently with Wells Fargo Bank,
N.A.), or has obtained a waiver of covenant compliance from the bank.

 

6. RESTATEMENT OF FINANCIAL STATEMENTS FOR A FISCAL YEAR TO WHICH A BONUS
RELATES.

 

  a.

CLAWBACK RESULTING FROM INTENTIONAL MISCONDUCT. If the Board learns of any
intentional misconduct of an Officer or Executive Officer, whether by an action
or omission, which requires the Company to restate all or a portion of its
financial statements (“Restated Financial Statements”) for a fiscal year to
which bonuses were previously awarded (“Awarded FY”), and the amount of the
Bonus Pool for the Awarded FY (“Awarded Bonus Pool”) would have been

 

2



--------------------------------------------------------------------------------

  lower had the financial results been properly reported, the Board may, to the
fullest extent permitted by governing law and in its sole discretion, require
reimbursement in an aggregate amount equal to the difference between the amount
of the bonus pool calculated according to the Restated Financial Statements and
Awarded Bonus Pool (“Difference”) from the following persons, in the following
order: (i) Each Officer and/or Executive Officer who engaged in the intentional
misconduct causing or partially causing the Restated Financial Statements, up to
100% of such Officer or Executive Officer’s bonus from the Awarded Bonus Pool;
and (ii) if amounts demanded by the preceding subparagraph 6(a)(i) is
insufficient for the Company to fully recoup the Difference, from the CEO and
CFO, in equal proportions and in such amount as to enable the Company to fully
recoup the Difference, up to 100% of the CEO/CFO’s bonus from the Awarded Bonus
Pool.

 

  b. CLAWBACK IN ALL OTHER INSTANCES. In all other instances not provided for by
paragraph 6(a) above, if the Company has to restate all or a portion of its
financial statements for an Awarded FY, and the amount of the Awarded Bonus Pool
would have been lower had the financial results been properly reported, the
Board may, to the fullest extent permitted by governing law and in its sole
discretion, require reimbursement, in the aggregate amount of the Difference,
from CEO and CFO, in equal proportions and in such amount as to enable the
Company to fully recoup the Difference, up to 100% of the CEO/CFO’s bonus from
the Awarded Bonus Pool.

 

  c. CLAWBACK LIMITATIONS. The clawback provisions of paragraphs 6(a) and 6(b)
of this Plan shall be limited to 3 years from the date a bonus was paid from an
Awarded Bonus Pool.

 

  d. CLAWBACK NOTICE. In the event of any such required reimbursement, the
Company shall give written notice thereof to each Officer and Executive Officer
stating the amount of the required reimbursement and the reasons therefor. Each
Officer and Executive Officer shall make such reimbursement within 45 days from
the date notice is delivered.

 

  e. RESTATED FINANCIAL STATEMENTS RESULTING IN HIGHER BONUS POOL. If the
Company restates all or a portion of its financial statements for an Awarded FY,
and the amount of the Awarded Bonus Pool would have been greater had the
financial results been properly reported, the Board may add the Difference to
the Bonus Pool for the fiscal year in which the Restated Financial Statements
are completed. Bonus awards pursuant to this subparagraph 6(e) shall be awarded
pursuant to paragraph 5 of this Plan.

 

7. EMPLOYMENT AND PLAN RIGHTS. This Plan shall neither be deemed to give any
Participant the right to be employed by the Company, nor impair the Company’s
right to discharge any Participant at any time, subject to the terms of an
employment agreement between a Participant and the Company, if any.

 

8. AMENDMENT, SUSPENSION OR TERMINATION. This Plan may be amended, suspended, or
terminated, at any time or from time to time, by the Board of Directors.

 

3



--------------------------------------------------------------------------------

2013 EMPLOYEE BONUS PLAN

Exhibit A

 

PRE-TAX INCOME (“PTI”) RANGE

   CALCULATION OF BONUS POOL

$0 – $1,000,000

   10% x PTI

Next $1,000,000 – $2,000,000

   15% x PTI

Over $2,000,000

   20% x PTI

 

Example: If PTI is $3,500,000 in 2013 fiscal year, the calculation of the Bonus
Pool is as follows:

 

First,

   10% of the first $1,000,000 =    $ 100,000   

Second,        

   15% of the second $1,000,000 =    $ 150,000   

Third,

   20% of the $1,500,000 in excess of $2,000,000 =    $ 300,000      
            Total Bonus Pool =    $ 550,000   

 

4